Citation Nr: 0934573	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  00-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

Entitlement to service connection for residuals of multiple 
right ankle sprains, to include right knee and low back 
disorders. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for multiple sprains of 
the right ankle with secondary right knee and low back 
conditions.  In February 2004, the Board remanded this matter 
for further evidentiary development.  In May 2009, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA) in this matter.


FINDINGS OF FACT

1.  The competent evidence of record is in approximate 
balance as to whether there is an etiological relationship 
between the Veteran's right ankle injuries in service and his 
current right ankle disability.  

2.  The preponderance of the evidence of record is against a 
finding that the Veteran's right knee and low back disorders 
are related to active military service or to any service-
connected disability, on either a causation or aggravation 
basis. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that residuals of multiple right ankle sprains were 
incurred or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's right knee and low back disorders were not 
incurred in or aggravated by active military service, and are 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2002, March 2004, April 
2005, June 2006, and March 2007, that fully addressed the 
notice elements in this matter.  These letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes the RO advised the 
Veteran in the June 2006 letter and the July 2008 
supplemental statement of the case, of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the Veteran has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has 
attempted to obtain hi s private treatment records.  VA 
examinations were conducted in 2002 and 2004, and in May 2009 
a VHA opinion was obtained.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran s required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that the Veteran's 
right ankle was examined on two separate occasions in 
service, in May and July 1969.  A May 1969 X-ray of the right 
ankle was negative, and the Veteran reported he injured his 
right ankle playing ball the night before.  A July1969 X-ray 
report showed he had injured his ankle playing ball, and the 
X-rays of the right ankle were negative.  His service 
separation examination in June 1969 showed that examination 
of his feet revealed only asymptomatic pes planus.  On his 
Report of Medical History in June 1969, the Veteran responded 
"no" to then having, or having previously had, foot 
trouble.  He responded "yes" to having or having had 
swollen or painful joints, but the examiner noted no sequelae 
from painful joints.  

A VA examination report in October 1998 showed a diagnosis of 
old sprain of the right ankle with some swelling of the right 
malleolus, which had persisted.  An X-ray of the right ankle 
showed multiple small bony densities consistent with prior 
un-united fracture fragments.  


In a March 2000 letter, a private physician, Dr. S, noted 
that the Veteran reported a rather significant injury to his 
ankle while playing baseball a number of years before, and, 
as a result, he had instability of that ankle.  It was noted 
that the Veteran still had chronic problems in his right 
ankle, which periodically swelled.  Dr. S opined that the 
Veteran had chronic disability of the right ankle as a result 
of multiple ligamentous strains, and probably an old partial 
dislocation unrecognized.  

In a September 2000 letter, Dr. S noted that the Veteran 
reported suffering a severe injury to his ankle while in the 
military.  After discussing the history of the Veteran's 
reported right ankle injury, Dr. S believed it was as likely 
as not that the Veteran's current right ankle condition was 
"obviously due to that injury".  Dr. S also believed that 
it was quite likely that the Veteran's subsequent problems 
with his knees were related to the chronic residuals of his 
right ankle injury, resulting in bilateral knee pain, 
arthrosis, and disability.  

On a VA examination report in February 2002 the diagnoses 
included chronic sprain/strain of the right ankle with mild 
to moderate degenerative changes of the right ankle.  The VA 
examiner noted the Veteran reported that, after he sprained 
his right ankle in service, he did have episodes of spraining 
his right ankle, but did not have significant problems until 
the last few years.  The examiner noted it was "very 
difficult to relate a sprain of the ankle to subsequent 
degenerative changes of his left ankle".  The examiner 
indicated that, in giving the Veteran "the total benefit of 
the doubt, it appears that he may have had a significant 
sprain, although there is no confirmation of this in [his] 
medical records except for a negative X-ray report".  The 
examiner considered that the Veteran might be developing 
arthritis in his knees more from the type of work he had done 
as a painter and drywall installer than from a sprained ankle 
in 1969, but giving "the total benefit of the doubt" to the 
Veteran, indicated there might be some small aggravation of 
this problem because of the times when he had an altered gait 
due to right ankle problems.  

On a VA examination report in April 2004, the examiner indicated 
that, after reviewing the STRs, one "can deduce that if there 
were very significant ongoing medical problems, there probably 
would have been more notes and more detailed information, but 
that is lacking".  The examiner noted it was obvious that there 
were no fractures in service, and assumed that the Veteran's 
right ankle was strained times two.  The Veteran reported that 
his problems regarding the ankles, knees, and low back pain 
started sometime in the second part of the 1990s.  He was having 
significant bilateral heel cord pain, and some pain around the 
right ankle.  The pertinent diagnosis was degenerative joint 
disease of the mid-feet, with some evidence of possible fracture 
near the lateral malleoli, which were old, with separated pieces 
of bone, which may also be ossicles.  The examiner opined that it 
was as likely as not that the Veteran's current problems 
involving his knees, low back, and left foot and ankle were not 
related to his right ankle sprains during active duty.  The 
examiner also indicated, giving the Veteran the benefit of the 
doubt, that he assumed that the pain in the right ankle was 
related to the minor ankle sprains.

In May 2009, the Board sought a VHA medical opinion in this 
matter.  In a May 2009 opinion, a VA staff orthopedic surgeon 
opined that the comments of Dr. S could be generally 
disregarded, nothing that the opinions offered by the VA 
examining physicians were more useful in that their 
documentation of their findings were more complete and 
provided a more reliable platform of evaluation.  

The VA staff orthopedic surgeon opined that it was 
"unlikely" that the Veteran's right ankle disability was 
caused by service, but "may have been aggravated" by 
service.  The VA surgeon noted that the record documented 
that since service the Veteran's right ankle had 
progressively developed degenerative changes, however, during 
the same interval he had also developed similar changes in 
the contralateral foot and ankle, with no history of trauma 
to either.  The surgeon noted that the Veteran not only had 
degenerative changes in both the right and left ankle joint, 
he also had degenerative changes in the mid-foot joints.  The 
surgeon opined that, given the type of arthritis the Veteran 
has, as well as having both right and left sided arthritic 
changes, it was "probably more likely" that the Veteran 
would have gone onto develop these degenerative changes in 
the foot and ankle with or without a history of trauma having 
occurred in the past.  The surgeon opined that, given that 
the Veteran did sustain recorded injuries to the right ankle 
on two different occasions, "the benefit of the doubt might 
be given to [him] that the symptoms he has on the right side 
[are] more severe that (sic) what he is experiencing on the 
contralateral side due to aggravation from his service 
related injury".  

The VA staff orthopedic surgeon further opined in May 2009 
that it is "unlikely" that the Veteran's right knee and low 
back conditions were caused by or aggravated by service.  The 
VA physician noted that the record documented that the 
Veteran had degenerative changes in both his right knee and 
low back, and that both VA examining physicians had found his 
stance and gait to be normal.  The physician indicated that 
this suggested that the amount of asymmetry in the Veteran's 
ability to ambulate would not be great and certainly not 
enough to cause the amount of changes observed on the left 
knee and back x-rays in 1998.  The physician reported that 
the degenerative changes were more consistent with changes 
that are native to the Veteran and not to extrinsic factors 
such as an asymmetrical gait.  The physician opined that give 
the type and severity of the arthritic changes that the 
Veteran has in his right knee and low back, it was "probably 
more likely" that the Veteran would have gone onto 
developing these degenerative changes with or without a 
history of trauma having occurred in the past, and that it 
was "unlikely" that they had developed or were aggravated 
by any service-connected injury.  

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra, although we 
recognize that the regulatory comments cite to 38 U.S.C. § 
501 as the supporting authority, and not Allen.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the Veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).



A.  Residuals of Multiple Right Ankle Sprains

The Veteran claims he injured his right ankle in service on 
multiple occasions, and as a result, he has a current right 
ankle disorder.  

The Board initially finds that the Veteran does have a 
current right ankle disability, including chronic 
sprain/strain of the right ankle with mild-to-moderate 
degenerative changes of the right ankle.  STRs show that on 
two separate occasions, in May and July 1969, the Veteran 
reported he injured his ankle playing ball, but
X-rays taken at those times were negative.  

A review of the claims files indicates that there are medical 
opinions both favorable and unfavorable to a link between the 
Veteran's current right ankle disability and service.  In 
support of his claim, the Veteran submitted opinions from Dr. 
S, which are not definitive, but tend to link the right ankle 
problems to service.  There are also three opinions by VA 
physicians, all of which are somewhat vague, and at least one 
of which (the VHA opinion) tends to support the Veteran's 
claim regarding his current right ankle disability being 
related to service.  

The Board acknowledges that essentially none of the medical 
opinions of record (including those of Dr. S and the VA 
physicians) are definitive in nature, and do not reflect a 
high degree of medical certainty as to the etiology of the 
Veteran's right ankle problems.  Nonetheless, having weighed 
the conflicting evidence - both in support and against the 
claim of service connection for residuals of multiple right 
ankle sprains - the Board concludes that the weight of the 
evidence approaches at least a relative balance (or 
equipoise) on the merits of the Veteran's claim that his 
current right ankle disability is related to his right ankle 
injuries in service.  Therefore, resolving reasonable doubt 
in the Veteran's favor, and without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and service connection for residuals of multiple 
right ankle sprains is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


B.  Right Knee and Low Back Disorders

The Veteran also claims that he has a right knee disorder and 
a low back disorder that are secondary to his right ankle 
disorder.  The Board initially notes that the competent 
medical evidence of record does show that the Veteran has 
current right knee and low back disabilities - to include 
degenerative changes.  With regard to service connection on a 
direct basis, STRs show no report of or treatment for either 
a right knee or low back problem, and he has not alleged 
otherwise.  Rather, he has attributed his right knee and low 
back problems to his multiple right ankle sprains in service.  
With regard to entitlement to service connection on a 
secondary basis, the record reflects that service connection 
has now been granted for residuals of multiple right ankle 
sprains.  What is missing from the record, however, is 
competent medical evidence showing that any current right 
knee or low back disabilities are causally related to the 
service-connected residuals of multiple right ankle sprains, 
on either a causation or aggravation basis.  38 C.F.R. § 
3.310.  

In the regard, the Board notes that there are two medical 
opinions of record which tend to support the Veteran's claim.  
In March 2000, Dr. S opined that the Veteran has bilateral 
arthroses of the knees with associated chronic right ankle 
disability.  In September 2000, Dr. S opined that it was 
"quite likely" that the Veteran's knee problems were 
related to his chronic residuals of right ankle injury.  The 
Board notes, however, that these opinions by Dr. S are 
speculative without supporting rationale, and there is no 
indication that Dr. S has reviewed the Veteran's medical 
history in rendering this opinion.  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for a grant of service connection.  Bloom v. West, 
12 Vet. App. 185, 187 (1999). 

We recognize an opinion cannot be rejected solely because it 
is based upon a history supplied by the veteran, but the 
critical question is whether it is credible in light of all 
the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements if rebutted by overall 
weight of the evidence).  Moreover, review of the the claims 
file is not a strict requirement for a private medical 
opinion, although the probative value of a medical opinion is 
dependent upon whether the clinician had access to, or was 
otherwise informed of, the relevant facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board also notes that in the February 2002 examination 
report, the VA examiner opined that, after giving the total 
benefit of the doubt to the Veteran there "might be some 
small aggravation" of the knees because at time he had an 
altered gait due to right ankle problems.  The VA examiner 
also, however, indicated that the Veteran might be developing 
arthritis in his knees more from the type of work he had done 
as a painter and drywall installer(after service) than from a 
sprained ankle in 1969.  Again, the Board finds that this 
opinion from the VA examiner is speculative.  In the May 2009 
VHA opinion, however, the physician opined that it is 
unlikely that the arthritic changes in the Veteran's right 
knee and low back had developed or were aggravated by any 
service-connected injury.  The physician reviewed the prior 
private and VA opinions, and explained that, given the type 
and severity of the arthritic changes that the Veteran had in 
his right knee and low back, it is probably more likely that 
the Veteran would have developed these degenerative changes 
with our without a history of trauma in the past.  Thus, the 
Board finds that the VHA opinion of May 2009 to be 
persuasive, as it was based upon review of the Veteran's 
records and was supported by specific rationale.  Finally, 
the Board notes that the aforementioned medical opinions 
(which tend to support the Veteran's claim) do not rise to 
the level of equipoise.  38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, a 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The Board acknowledges the Veteran's belief that his right 
knee and low back disorders are related to his multiple right 
ankle sprains.  As noted above, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, but the Board does not believe that an 
actual disability, such as degenerative changes in the right 
knee or low back, as contrasted with related pain symptoms, 
is subject to lay diagnosis.  Jandreau, supra.  That is to 
say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether a right knee or 
low back disorder was caused or aggravated by multiple right 
ankle sprains in the absence of specialized training, and the 
Veteran has not established any specialized training for such 
qualifications to provide a nexus opinion.

In summary, the weight of the competent medical evidence 
shows that the Veteran's disorders or the right knee and low 
back are not related to his service-connected multiple right 
ankle sprains.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims for secondary service 
connection for a right knee disability and a low back 
disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for residuals of multiple right ankle 
sprains is granted.  

Service connection for right knee and low back disorders is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


